Case: 13-20095          Document: 00512466708              Page: 1      Date Filed: 12/10/2013




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                                      United States Court of Appeals
                                                                                               Fifth Circuit

                                                                                             FILED
                                          No. 13-20095                               December 10, 2013
                                        Summary Calendar
                                                                                        Lyle W. Cayce
                                                                                             Clerk
In the Matter of: THOMAS MARTIN SIMS,

                                                          Debtor
------------------------------------------------------------------------------------------------------------

THOMAS MARTIN SIMS,

                                                          Appellant
v.

PATRICIA H. FITZPATRICK; RICHARD GUION,

                                                          Appellees.


                      Appeal from the United States District Court
                           for the Southern District of Texas
                                USDC No. 4:12-cv-03052


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*

        For essentially the reasons stated by the bankruptcy court, 479 B.R.
415 (Bankr. S.D. Tex. 2012), the judgment is AFFIRMED.




        *Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.